                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA and                   )
STATE OF INDIANA,                              )
     Plaintiffs,                               )
                                               )
       v.                                      )       CAUSE NO. 2:18-cv-127-JEM
                                               )
UNITED STATES STEEL                            )
CORPORATION,                                   )
     Defendant.                                )

                                     OPINION AND ORDER

       This matter is before the Court on The Surfrider Foundation’s Motion to Intervene [DE 12],

and City of Chicago’s Motion to Intervene [DE 13], both filed on September 13, 2018. Non-parties

The Surfrider Foundation and the City of Chicago seek to intervene as plaintiffs in this action

pursuant to Federal Rule of Civil Procedure 24. Plaintiffs the United States of America and the State

of Indiana filed a joint response to the motions on September 27, 2018. Surfrider and the City each

filed replies on October 4, 2018.

I.     Background

       In January 2018, before this action was filed, Surfrider (an advocacy group) and the City

separately sued U.S. Steel, alleging numerous violations of environmental law arising from the

release of pollutants near Lake Michigan. In the instant action, the United States and the State of

Indiana have sued U.S. Steel, alleging a narrower set of violations. The parties in this case have filed

a proposed Consent Decree, intending to resolve the allegations in the complaint. Surfrider and the

City seek to intervene as plaintiffs, arguing that their interests will not be adequately represented by

the Plaintiffs in this action. Plaintiffs do not dispute that Surfrider and the City have the right to

intervene, but make two requests: that the Court defer ruling on the instant Motions until after the
public comment review process for the proposed Consent Decree, and that if it does grant the

Motions, that the Court should impose certain case management conditions on the intervenors.

II:    Analysis

       Intervention of right is established under Federal Rule of Civil Procedure 24(a), which

provides in relevant part:

               (a) Intervention of Right. On timely motion, the court must permit
               anyone to intervene who: . . .
                       (2) claims an interest relating to the property or transaction
                       that is the subject of the action, and is so situated that
                       disposing of the action may as a practical matter impair or
                       impede the movant’s ability to protect its interest, unless
                       existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a). In addition, the Clean Water Act provides for a “citizen” to intervene in a

lawsuit brought by a State to enforce its provisions. 33 U.S.C. § 1365(b)(1)(B). Plaintiffs do not

dispute that Surfrider and the City have the right to intervene, but seek to defer a ruling on the

motion until the public comment review process for the Consent Decree has concluded.

       Plaintiffs state that they are in the process of considering public comment, which could result

in the modification or withdrawal of the proposed decree. Plaintiffs state that they have been

communicating with Surfrider and the City, and that potential modifications to the decree, or written

responses to public comment, may address their concerns, rendering their intervention moot.

Plaintiffs argue that to permit the movants to intervene now “could unnecessarily complicate” the

matter at a time when resources are being devoted to review of voluminous public comment.

       Surfrider and the City argue that their right to intervention exists regardless of the status of

the public comment process. If they do eventually challenge the proposed decree, they argue it

would be more efficient for the objection to occur as early as possible, before the parties try to seek


                                                  2
judicial approval of the completed agreement. In addition, Surfrider argues that its interests in the

matter will exist regardless of the content of the decree, including an interest in ensuring that all

relevant evidence is before the Court and in ensuring execution and enforcement of the decree.

        The Court agrees that Plaintiffs have not shown that the public comment process makes

immediate intervention in this case moot or inefficient. Although Plaintiffs point to two unpublished

decisions in which intervention was deferred for that reason, the weight of case law supports

immediate intervention. See, e.g., City of Chicago v. Fed. Emergency Mgmt. Agency, 660 F.3d 980,

986 (7th Cir. 2011) (reversing denial of motion to intervene where intervention “could not have

produced a net delay” given the possibility of further litigation); Sec. Ins. Co. of Hartford v.

Schipporeit, Inc., 69 F.3d 1377, 1381 (7th Cir. 1995) (affirming grant of motion to intervene, citing

“obvious benefits of intervention in general [of] efficiency and consistency”); United States v. Blue

Lake Power, LLC, 215 F. Supp. 3d 838, 844 (N. D. Cal. 2016) (granting motion to intervene during

comment review period for consent decree); United States v. Metro. Water Reclamation Dist. of

Greater Chicago, No. 11 C 8859, 2012 WL 3260427, at *5 (N.D. Ill. Aug. 7, 2012) (same).

        Plaintiffs also argue that if the Court permits intervention, the scope of intervention should

be limited to (1) briefing in response to any motion to enforce the decree, and (2) the filing of an

appeal if the decree were entered over the intervenors’ objections. Plaintiffs argue that intervention

without limits would bog down the litigation, particularly if the intervenors request discovery or an

evidentiary hearing. Essentially, Plaintiffs seek to prevent the citizen intervenors from

“commandeer[ing] the federal enforcement machinery.” Dubois v. Thomas, 820 F.2d 943, 949 (8th

Cir. 1987). Although courts have frequently imposed reasonable conditions on intervenors, see

United States v. Albert Inv. Co., Inc., 585 F.3d 1386, 1396 (10th Cir. 2009) (listing cases), Plaintiffs’


                                                   3
request is premature, because Surfrider and the City have not yet sought discovery or an evidentiary

hearing. If they do, and Plaintiffs object, those concerns will be heard to the extent supported by

applicable rules and precedent. See, e.g., Metro. Water Reclamation Dist., 2012 WL 3260427 at *5

(granting intervention in consent decree case, and holding that “[t]he Court need not decide the

scope of intervention at this point”); United States v. The Doe Run Res. Corp., No. 4:10CV01895

JCH, 2011 WL 251093, at *4 (E.D. Mo. Jan. 25, 2011) (declining to limit the scope of intervention

in consent decree case where intervenor had “not yet asked for discovery and this Court has not had

an opportunity to determine if additional discovery would be warranted”).

III:   Conclusion

       Accordingly, the Court hereby GRANTS The Surfrider Foundation’s Motion to Intervene

[DE 12], and City of Chicago’s Motion to Intervene [DE 13], and ORDERS Surfrider and the City

to file their Complaints in Intervention on or before December 27, 2018.

       SO ORDERED this 13th day of December, 2018.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                 4
